DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Mahalingam (Patent NO. US 6,205,503) in view of Nero (Pub No. US 2017/0147427)

	Regarding Claim 1 Mahalingam teaches:  A method for maintaining a current operating state [Configuration Information corresponds to current operating state] of an enclosure when a controller card of the enclosure is [input/output platform corresponds to applicant’s controller card. Input output platform can be a network card for example] repaired and/or replaced, [when damaged or requires upgrade replace the input/output platform] the method comprising: maintaining, [saving] within a controller card of an enclosure, operating parameters [under which the system is operating.  PCI status, PCI revision identification, PCI class code, PCI cache line size, PCI latency corresponds to operating parameters]  used to establish an operating state of the enclosure; [col.14, lines 24-31] using, by the controller card, the operating parameter to control the operating state [configuration information are control the operation of the Input output device] offloading, from the controller card while the controller card is installed in the enclosure, the operating parameters to a location external to the controller card; [saving the configuration information into memory] and upon removal of the controller card from the enclosure and before reinstalling the controller card or installing a new controller card. [col.4, lines 5-30. Claim 21]  
	Claim 21  A method of hot swapping an input/output platform having at least one  embedded adapter from an operational computer, comprising:  providing a central processing unit executing an operating system module; providing an input/output platform that comprises a processor, a device driver module, and at least one embedded adapter, wherein the device driver module manages input output communications between the operating system module and the embedded adapter; saving configuration information of the input/output platform into the computer; disabling power to the input/output platform; removing the input/output platform from the computer system; swapping a new input/output platform into the computer in the place of the removed input/output platform; enabling power to the added input/output platform;  and initiating communications between the computer system and the added input/output platform. 
	
	Regarding Claim 1 Mahalingam teaches saving configuration information of  input/output devices and swamping input/output devices using the saved configuration.

	However, Nero teaches maintaining the operating state of the enclosure using the operating parameters stored in the external location. [[0021], synchronize a redundant controller card (copy/close operating parameter) and the redundant controller takes over in the event of fault with a primary controller (maintaining the operating state of the system)]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, store configuration of input/output devices of Mahalingam’s system in a redundant input/output devices (i.e. synchronizing network controller card and a redundant controller card) as taught by Nero. Doing so would have resulted in reduction of unnecessary system downtime and improve system throughput.   
Regarding Claim2 Mahalingam teaches:  external location is within the enclosure. [Fig.10, saving configuration information into a memory] 
Regarding Claim 3 Mahalingam teaches:  the external location is located on an interconnect planar configured to receive the controller card. [Fig.1, Fig.5 and Fig.6]  
Regarding Claim 4 Mahalingam teaches:  the external location is located within at least one I2C chip mounted on the interconnect planar. -2-least one I2C chip mounted on the interconnect planar. [Fig1. I.Sub.2 C I/O devices]
Regarding Claim 5 Mahalingam teaches:  upon reinstalling the controller card in the enclosure, retrieving the operating parameters from the external location to the controller card. [Fig.9, program the new adaptor] 
Regarding Claim 6 Mahalingam teaches:  initializing the controller card with the operating parameters retrieved from the external location. [Fig.9, and claim 21]  
Regarding Claim 7 Mahalingam teaches:   the operating parameters include at least one of fan settings, power supply settings, and environmental controls. [col.14, lines 24-31, PCI status intently includes power setting] 
Claim 8 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 8 is rejected under a similar rational as that of claim 1 above.
Claim 9 is having similar limitations to that of the apparatus of claim 2. Accordingly, claim 9 is rejected under a similar rational as that of claim 2 above.
Claim 10 is having similar limitations to that of the apparatus of claim 3. Accordingly, claim 10 is rejected under a similar rational as that of claim 3 above.
Claim 11 is having similar limitations to that of the apparatus of claim 4. Accordingly, claim 11 is rejected under a similar rational as that of claim 4 above.
Claim 12 is having similar limitations to that of the apparatus of claim 5. Accordingly, claim 12 is rejected under a similar rational as that of claim 5 above.
Claim 13 is having similar limitations to that of the apparatus of claim 6. Accordingly, claim 13 is rejected under a similar rational as that of claim 6 above.
Claim 14 is having similar limitations to that of the apparatus of claim 7. Accordingly, claim 14 is rejected under a similar rational as that of claim 7 above.
Claim 15 is having similar limitations to that of the apparatus of claim 1. Accordingly, claim 15 is rejected under a similar rational as that of claim 1 above.
Claim 16 is having similar limitations to that of the apparatus of claim 2. Accordingly, claim 16 is rejected under a similar rational as that of claim 2 above.
Claim 17 is having similar limitations to that of the apparatus of claim 3. Accordingly, claim 17 is rejected under a similar rational as that of claim 3 above.
Claim 18 is having similar limitations to that of the apparatus of claim 4. Accordingly, claim 18 is rejected under a similar rational as that of claim 4 above.
Claim 19 is having similar limitations to that of the apparatus of claim 5. Accordingly, claim 19 is rejected under a similar rational as that of claim 5 above.
Claim 20 is having similar limitations to that of the apparatus of claim 6. Accordingly, claim 20 is rejected under a similar rational as that of claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186